           Case 2:16-cr-00100-GMN-DJA Document 407 Filed 03/09/20 Page 1 of 4




 1   Lance J. Hendron
     Nevada State Bar No. 11151
 2   Guymon & Hendron
     625 S. Eighth Street
 3   Las Vegas, Nevada 89101
     Phone: (702) 758-5858
 4   Email: lance@ghlawnv.com
     Local Counsel for Jan Fuechtener
 5
     Zachary Lee Newland
 6   Texas State Bar No. 24088967
     Brandon Sample PLC
 7   P.O. Box 250
     Rutland, Vermont 05702
 8   Phone: (802) 444-4357
     Email: zach@brandonsample.com
 9   Counsel Pro Hac Vice
     For Jan Fuechtener and F.A.J.R. Magic Trust
10

11                          UNITED STATES DISTRICT COURT
                                 DISTRICT OF NEVADA
12
      UNITED STATES OF AMERICA
13
                                  Plaintiff,
14
      v.                                            Case No. 2:16-cr-00100-GMN-CWH
15
      JAN ROUVEN FUECHTENER,
16
                                  Defendant.
17
                        RESPONSE IN OPPOSITION TO FORFEITURE
18
            Defendant, Jan Rouven Fuechtener (“Fuechtener”), by and through his
19
     undersigned counsel, respectfully submits this response in opposition to the
20
     Government’s proposed order of forfeiture. Fuechtener’s criminal conviction is
21
     currently on direct appeal before the U.S. Court of Appeals for the Ninth Circuit.
22

23

     Response in Opposition to Forfeiture                             Page 1 of 4
          Case 2:16-cr-00100-GMN-DJA Document 407 Filed 03/09/20 Page 2 of 4




 1   Fuechtener has put forward a number of claims which directly put at issue his

 2   guilty plea. See United States v. Fuechtener, No. 19-10097 (9th Cir. 2019).

 3         Further, even if the U.S. Court of Appeals were to affirm the judgment of the

 4   U.S. District Court it is anticipated that Fuechtener would file a timely motion to

 5   vacate sentence under 28 U.S.C. § 2255. Under 28 U.S.C. § 2255(f)(1), a § 2255

 6   motion must be filed within one year of “the date on which the judgment of

 7   conviction becomes final.” 28 U.S.C. § 2255(f)(1). Fuechtener’s conviction is not yet

 8   “final” for § 2255 purposes. See Clay v. United States, 537 U.S. 522 (2003). Thus, it

 9   would be premature to permanently forfeit devices and property in this case.

10         The United States already has the exclusive custody of these materials and

11   will continue to have that custody of those items irrespective of any ruling. There is

12   no danger of these items dissipating or otherwise losing intrinsic value should the

13   Court elect to stay imposition of the forfeiture order. The digital items sought to be

14   forfeited contain evidence that goes to the heart of Fuechtener’s professed innocence

15   claim: was there someone else in the home who was actually accessing the illicit

16   material instead of Fuechtener?

17         This is a factual dispute that cannot be resolved should the United States

18   obtain forfeiture and dispose of these items. Fuechtener is not trying to re-litigate

19   the propriety of the forfeiture order itself at this time. Instead, Fuechtener is asking

20   the Court to exercise its considerable equitable power and decline to issue an

21   irrevocable forfeiture ruling until Fuechtener’s appeal and § 2255 proceedings are

22

23

     Response in Opposition to Forfeiture                               Page 2 of 4
          Case 2:16-cr-00100-GMN-DJA Document 407 Filed 03/09/20 Page 3 of 4




 1   finished. Otherwise, Fuechtener will be unable to secure the preservation of

 2   evidence that may be necessary at any retrial or in a § 2255 proceeding.

 3         Wherefore, the Court should decline to enter the final order of forfeiture in

 4   this case in order to preserve any evidence which exists on the digital devices for

 5   further judicial proceedings.

 6

 7                                           Respectfully submitted,

 8                                           /s/ Lance J. Hendron
                                             Lance J. Hendron
 9                                           Nevada State Bar No. 11151
                                             Guymon & Hendron
10                                           625 S. Eighth Street
                                             Las Vegas, Nevada 89101
11                                           Phone: (702) 758-5858
                                             Email: lance@ghlawnv.com
12
                                             Local Counsel for Jan Fuechtener
13

14                                           /s/ Zachary L. Newland
                                             Zachary L. Newland
15                                           Senior Litigation Counsel
                                             Brandon Sample PLC
16                                           P.O. Box 250
                                             Rutland, Vermont 05702
17                                           Phone: (802) 444-4357
                                             Email: zach@brandonsample.com
18                                           Texas Bar: 24088967
                                             https://brandonsample.com
19
                                             Counsel Pro Hac Vice for Jan Fuechtener
20

21

22

23

     Response in Opposition to Forfeiture                              Page 3 of 4
          Case 2:16-cr-00100-GMN-DJA Document 407 Filed 03/09/20 Page 4 of 4




 1                              CERTIFICATE OF SERVICE

 2         I hereby certify that a true and correct copy of the foregoing was served this

 3   9th day of March 2020, via CM/ECF on all counsel of record.

 4

 5                                           /s/ Zachary L. Newland
                                             Zachary L. Newland
 6

 7                          CERTIFICATE OF CONFERENCE

 8         Prior to the filing of this motion I hereby certify that I attempted to confer via

 9   email and telephone with opposing counsel to ascertain their position on the merits

10   of the relief sought herein. Counsel for the United States did not respond prior to

11   the filing of this document with the court.

12

13                                           /s/ Zachary L. Newland
                                             Zachary L. Newland
14

15

16

17

18

19

20

21

22

23

     Response in Opposition to Forfeiture                               Page 4 of 4
